Title: To George Washington from Harry Innes, 18 March 1795 [letter not found]
From: Innes, Harry
To: Washington, George

Letter not found: from Harry Innes, 18 March 1795. On 8 May, Bartholomew Dandridge, Jr., transmitted to Secretary of War Timothy Pickering “a letter of the 18 of March last, with its enclosure, from Harry Innes Esqr. to the President” (DLC:GW); and on 13 May, Pickering reported to GW on “The subject of the letter dated March 18. 1795, from Harry Innes Esq. of Kentuckey, to the President of the United

States, with the letter of James Smiley inclosed therein” (DLC: Harry Innes Papers).